Order entered July 17, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-01431-CR

                           CARL LESTER TENNISON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F10-72786-Y

                                           ORDER
       Appellant’s Motion for Extension of Time to File Motion for Rehearing is GRANTED.

Appellant shall file his Motion for Rehearing on or before July 31, 2013.




                                                    /Kerry P. FitzGerald/
                                                    KERRY P. FITZGERALD
                                                    JUSTICE